Exhibit 10.21

 

Execution Version

 

CONFIRMATION TO MASTER REPURCHASE AGREEMENT

 

The purpose of this communication (this “Confirmation”), dated June 30, 2009, is
to amend the terms and conditions of certain repurchase transactions entered
into prior to the date hereof as well as set forth the terms and conditions of a
new repurchase transaction entered into on the initial Purchase Date specified
below, in each case between FSA Capital Management Services LLC (“FSA Capital
Management”), FSA Capital Markets Services LLC (“FSA Capital Markets”) and FSA
Asset Management LLC (“FSAM”).  This Confirmation constitutes a “Confirmation”
as referred to in the Master Repurchase Agreement (defined below).

 

Prior to the date hereof and pursuant to the Original Master Repurchase
Agreements, the parties hereto entered into certain repurchase transactions
related to the issuance of secured guaranteed investment contracts (each, a
“Secured GIC Repurchase Transaction”).  This Confirmation shall amend the terms
of each such Secured GIC Repurchase Transaction as set forth below and as a
result each such Secured GIC Repurchase Transaction shall be replaced by the
single portfolio repurchase transaction between the parties having the terms set
forth in this Confirmation (the “Transaction”).

 

This Confirmation supplements, forms a part of and is subject to the Master
Repurchase Agreement and all provisions contained in, or incorporated by
reference in, the Master Repurchase Agreement shall govern this Confirmation,
except as expressly modified below.  In the event of any conflict between the
terms and provisions of this Confirmation and the Master Repurchase Agreement,
the terms and provisions of this Confirmation shall prevail.

 

Terms used but not defined herein shall have the meanings assigned such terms in
the Master Repurchase Agreement or the Pledge and Administration Agreement
referred to in the Master Repurchase Agreement.

 

The terms of the Transaction to which this Confirmation relates are as follows:

 

1.                                      GENERAL TERMS

 

Purchase Date:

 

June 30, 2009 or any date of renewal of this Transaction as contemplated by
“Repurchase Date” below.

 

 

 

Buyer:

 

Each of FSA Capital Management and FSA Capital Markets, severally but not
jointly. Notwithstanding anything contrary in the Master Repurchase Agreement
but subject to the terms of this Confirmation, this Transaction constitutes a
single agreement between the Seller and each Buyer having the terms set forth in
this Confirmation.

 

 

 

Seller:

 

FSAM

 

 

 

Purchase Price:

 

The aggregate outstanding principal balance of all GIC Contracts issued by the
Buyers as of the Purchase Date.

 

1

--------------------------------------------------------------------------------


 

GIC Contract:

 

Each guaranteed investment contract of a Buyer outstanding on the Purchase Date.

 

 

 

Scheduled Repurchase Date:

 

The date that is eight months after the Purchase Date (or if such date is not a
Business Day, the immediately preceding Business Day), subject to the terms of
“Transaction Renewal” below.

 

 

 

Transaction Renewal:

 

If a Buyer and Seller (or, as described below, FSA as Secured Party
Representative, on all of their behalfs) agree to renew this Transaction on or
prior to any Scheduled Repurchase Date, then (i) a new Purchase Date shall occur
on the Scheduled Repurchase Date and (ii) a new Scheduled Repurchase Date will
occur on the date that is eight months after the prior Scheduled Repurchase Date
(or if such date is not a Business Day, the immediately preceding Business Day).
On any such new Purchase Date, the transfers of Purchased Securities to Seller
on the Scheduled Repurchase Date and to Buyer on the new Purchase Date, and the
payments of the Repurchase Price and GIC Carry Amount (if applicable) by Seller
and of Purchase Price and GIC Carry Amount (if applicable) by Buyer,
respectively shall each be netted and deemed set off and satisfied in full.

 

Unless any party notifies each of the other parties hereto of its intent not to
renew this Transaction, (i) the delivery by the Administrator of the monthly
report scheduled to be delivered in accordance with Section 10.5(a) of the
Pledge and Administration Agreement on the first calendar day of the month which
precedes the month in which the Scheduled Repurchase Date is to occur shall
constitute an offer by the Administrator on behalf of each Buyer to renew this
Transaction on the coming Scheduled Repurchase Date and (ii) the delivery by the
Administrator of the monthly report scheduled to be delivered in accordance with
Section 10.5(a) of the Pledge and Administration Agreement on the first calendar
day of the month in which the Scheduled Repurchase Date is to occur shall
constitute an acceptance by the Administrator on behalf of the Seller of the
Buyers’ offer to renew this Transaction on the coming Scheduled Repurchase Date.

 

FSA as the Secured Party Representative may elect to renew this Transaction on
each party’s behalf on

 

2

--------------------------------------------------------------------------------


 

 

 

or after the second Business Day prior the Scheduled Repurchase Date, unless an
FSAM Lien Release Date has occurred.

 

The foregoing provisions are without prejudice to the rights of the parties to
renew this Transaction in any other manner or to elect not to renew this
Transaction.

 

 

 

GIC Carry Amount Payment by Seller:

 

On any Scheduled Repurchase Date other than a Scheduled Repurchase Date that
occurs on or after a date on which an FSAM Lien Release Date has occurred,
Seller shall pay to Buyer, in addition to the Repurchase Price, the GIC Carry
Amount determined on such Repurchase Date.

 

 

 

GIC Carry Amount Payment by Buyer:

 

On any Purchase Date occurring pursuant to “Transaction Renewal” above and on a
Scheduled Repurchase Date on which Seller is required to make payment of the GIC
Carry Amount, Buyer shall make a corresponding payment of the GIC Carry Amount
to Seller.

 

 

 

GIC Carry Amount:

 

On any Scheduled Repurchase Date other than a Scheduled Repurchase Date that
occurs on or after a date on which an FSAM Lien Release Date has occurred, an
amount equal to:

 

(i) the Spread Component of the GIC Business Costs Amount that would be
determined under the Dexia CSAs on the basis of Permitted Investments consisting
solely of overnight investments of cash balances at the federal funds rate, as
determined by the Secured Party Representative in a commercially reasonable
manner, minus

 

(ii) the actual Spread Component of the GIC Business Costs Amount determined
under the Dexia CSAs, as most recently determined on such Repurchase Date.

 

For the avoidance of doubt, a GIC Carry Amount shall not be payable on any
Repurchase Date (including, but not limited to, a Repurchase Date occurring as a
result of any acceleration or early termination of the Transaction following a
Dexia Event of Default or otherwise), other than a Scheduled Repurchase Date
occurring prior to a FSAM Lien Release Date.

 

3

--------------------------------------------------------------------------------


 

Repurchase Date:

 

Each of (i) the Scheduled Repurchase Date and (ii) any GIC Contract Business Day
on which a payment of principal is due to be made under one or more GIC
Contracts.

 

The obligation of a Buyer to transfer the Purchased Securities on the Repurchase
Date shall be understood to be such Buyer’s obligation to transfer (A) in the
case of (i) in the definition of Repurchase Date, a par amount of Purchased
Securities selected by Buyer having a Market Value Percentage equal to the
relevant GIC Principal Percentage and (B) in the case of (ii) in the definition
of Repurchase Date, a par amount of Purchased Securities (selected by the
Secured Party Representative) having a Market Value Percentage equal to the
relevant GIC Principal Repayment Percentage.

 

 

 

Market Value Percentage:

 

With respect to any Purchased Securities on any date, a percentage figure equal
to (i) the aggregate FSAM Asset Value for such Purchased Securities divided by
(ii) the aggregate FSAM Asset Value of all Purchased Securities not yet
repurchased by the Seller hereunder, with such FSAM Asset Values to be based on
the FSAM Asset Values most recently determined in accordance with the Dexia
CSAs.

 

If the Dexia Put Contracts have been terminated, the FSAM Asset Value of the
relevant Purchased Securities shall be determined by the Administrator or FSA if
the Administrator does not make such determination within one Business Day,
pursuant to the procedures set forth in the Dexia CSAs as if such Dexia Put
Contracts had not been terminated.

 

 

 

GIC Principal Repayment Percentage:

 

With respect to a Buyer and a Repurchase Date, a percentage equal to (i) the
aggregate payments of principal due to be made on such Repurchase Date in
respect of all GIC Contracts issued by such Buyer divided by (ii) aggregate
payments of principal due to be made on such Repurchase Date in respect of all
GIC Contracts.

 

 

 

GIC Principal Percentage:

 

With respect to a Buyer and any date of determination, a percentage equal to (i)
the outstanding principal balance of all GIC Contracts issued by such Buyer
divided by (ii) the aggregate outstanding principal balance of all GIC
Contracts.

 

4

--------------------------------------------------------------------------------


 

GIC Contract Business Day:

 

In respect of a GIC Contract, each day which is a business day under such GIC
Contract.

 

 

 

Periodic Payment of Price Differential:

 

On any date on which a payment of interest is payable in respect of one or more
GIC Contracts, a payment of Price Differential in relation to this Transaction
shall be payable by Seller in an amount equal to, with respect to each Buyer,
the aggregate interest payable in respect of each such GIC Contract issued by
such Buyer. For the avoidance of doubt, such amount shall not be included in the
Repurchase Price payable upon termination of this Transaction in whole or in
part.

 

In case Seller fails to pay the Repurchase Price on a Repurchase Date, Seller
shall continue to pay the Price Differential as if the Transaction had not been
terminated (whether in part or in full), until such time as Seller has paid the
Repurchase Price in full.

 

 

 

Repurchase Price:

 

In relation to each Buyer, the Seller shall pay (A) in the case of (i) in the
definition of Repurchase Date, the aggregate outstanding principal balance on
the Repurchase Date of all GIC Contracts issued by such Buyer, and (B) in the
case of (ii) in the definition of Repurchase Date, the aggregate amount of
principal payable on such Repurchase Date under the GIC Contracts issued by such
Buyer.

 

 

 

Additional GIC Principal Amount:

 

If the principal amount of a GIC Contract increases as a result of the exercise
of a right of a holder of such GIC Contract to invest additional amounts in such
GIC Contract, the relevant Buyer shall transfer such additional investment
amount in respect of a GIC Contract on the first Business Day after the receipt
thereof from a holder of such GIC Contract, and the Purchase Price hereunder
shall be deemed increased by such amount.

 

 

 

Purchased Securities:

 

All securities owned by Seller on the Purchase Date, including, without
duplication, with respect to the initial Purchase Date, all securities that have
been purchased by the Buyers under the Secured GIC Repurchase Transactions
(notwithstanding that Seller may own such securities for accounting purposes).

 

With respect to the portion of the Transaction

 

5

--------------------------------------------------------------------------------


 

 

 

entered into on the initial Purchase Date and related to the Secured GIC
Repurchase Transactions, the obligations of the Buyer and Seller to transfer the
Purchase Price to Seller against the transfer of the Purchased Securities shall
be deemed to have been satisfied by prior transfers of Purchased Securities from
Seller to each Buyer and prior payments of Purchase Price from each Buyer to
Seller under the applicable Original Master Repurchase Agreement (the Purchased
Securities previously transferred under Secured GIC Repurchase Transactions the
“Existing Purchased Securities”) with respect to such Secured GIC Repurchase
Transactions.

 

Subject to Section 2 below, on the initial Purchase Date, the Seller shall sell
to each Buyer a par amount of Purchased Securities equal to (A) the aggregate
par amount of all Purchased Securities other than the Existing Purchased
Securities multiplied by (B) such Buyer’s Applicable Note Percentage (with
respect to each Buyer, the “Non-Secured GIC Purchased Securities”).

 

 

 

Applicable Note Percentage:

 

With respect to a Buyer, a percentage equal to (i) the principal balance of
Notes (as defined in Section 2 below) held by such Buyer on the initial Purchase
Date divided by (ii) the aggregate principal balance of the Notes.

 

2.                                      OTHER ADDITIONAL PROVISIONS

 

(a) The parties agree and acknowledge that Seller and each Buyer has granted a
security interest in its rights under this Transaction (including in respect of
transfers of the Purchased Securities and the Repurchase Price) to the
Collateral Agent pursuant to the Pledge and Administration Agreement.

 

(b) The parties agree that they are entering into this Transaction in connection
with the repayment of the aggregate outstanding principal amount of the Master
Notes Series A and B, each dated October 29, 2001 and each issued by FSAM
(together, the “Notes”), together with any accrued and unpaid interest thereon. 
Upon entering into this Confirmation, each Buyer and FSAM agree that on the date
hereof (i) the Notes shall become due and payable, (ii) each Buyer’s payment of
the Purchase Price to Seller with respect to the Non-Secured GIC Purchased
Securities on the initial Purchase Date shall be deemed to have been netted and
set off against Seller’s obligation to redeem and repay the Notes; and (iii) the
outstanding principal of and interest on the Notes shall be deemed paid in full.

 

Seller shall retain custody of the Non-Secured GIC Purchased Securities as well
as any other Purchased Securities, including any Existing Purchased Securities,
that are held by Seller on the initial Purchase Date, with such securities to be
held in the FSAM Collateral Account, or in the case of assets that have been
pledged to secure that FSA PAL Loan, the FSA PAL Account, in each case,
established

 

6

--------------------------------------------------------------------------------


 

pursuant to the Pledge and Administration Agreement (and subject to
rehypothecation from time to time in accordance therewith).

 

(c) In addition to the acknowledgements made in Paragraph 19 of the Master
Repurchase Agreement, the parties agree and acknowledge that this Confirmation
is intended to be a “securities contract,” as such term is defined in
Section 741(7) of the United States Bankruptcy Code, with respect to which:
(1) the contractual rights of a party hereunder to cause the liquidation,
termination or acceleration of a securities contract are intended to be among
those protected under Section 555 of the United States Bankruptcy Code; (2) the
termination, netting and collateral liquidation provisions of the Master
Repurchase Agreement are intended to be among those excepted from the automatic
stay under Section 362(b)(6) of the United States Bankruptcy Code; and (3) each
transfer, payment and delivery hereunder or in connection herewith is intended
to be a “margin payment”, as defined in Section 741(5) of the United States
Bankruptcy Code, and/or a “settlement payment” as defined in Section 741(8) of
the United States Bankruptcy Code, under a securities contract, and is
therefore, under Section 546(e) of the United States Bankruptcy Code, not
avoidable.

 

7

--------------------------------------------------------------------------------


 

Please confirm your agreement to be bound by the terms of the foregoing by
executing a copy of this Confirmation and returning it to us at the contact
information listed above.

 

 

Very truly yours,

 

FSA ASSET MANAGEMENT LLC

 

By:

 

 

Title:

 

 

FSA CAPITAL MANAGEMENT SERVICES LLC

 

By:

 

 

Title:

 

FSA CAPITAL MARKETS SERVICES LLC

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------